Citation Nr: 0808779	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  04-12 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis, left wrist.

2.  Entitlement to service connection for rheumatoid 
arthritis, left shoulder.

1.  Entitlement to service connection for rheumatoid 
arthritis, left ankle.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from March 1977 to March 1980, 
and from February 1981 to November 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board in April 
2007, when it was remanded for additional development and 
clarification of the evidence of record.  The Board notes 
that, in April 2007, the Board found that new and material 
evidence had been received sufficient to reopen the issues on 
appeal and, thus, this appeal now involves the reopened 
claims of service connection which will be decided on the 
merits.

Additionally, the Board notes that in April 2007 this appeal 
included an additional issue involving entitlement to service 
connection for a left knee disability.  During the processing 
of the April 2007 Board remand, the RO granted service 
connection for chronic left knee strain in a September 2007 
rating decision, resolving that issue on appeal.  It is 
important to note, however, that the grant of service 
connection for the left knee disability did not involve 
recognition of service connection for the rheumatoid 
arthritis pathology; rather, the chronic left knee strain was 
found to be causally related to an injury shown during the 
veteran's military service.

The Board further notes that, in accordance with the Board's 
April 2007 remand of this appeal, the RO made appropriate 
attempts to obtain pertinent clarification from the veteran's 
treating VA physician who authored the significant January 
2007 medical opinion supporting the veteran's appeal.  The 
record reflects that an attempt was made to contact this 
physician through the appropriate VA channels in May 2007, 
but he was not available to provide a clarifying opinion.  
The Board has subsequently been unable to verify that this 
physician is still employed by VA.  The RO properly, in 
accordance with the April 2007 remand instructions, forwarded 
the veteran's claims folder to another appropriate VA 
examiner for review and, as a result, obtained the June 2007 
VA medical opinion of record to address and clarify the 
essential medical questions in this case.  The Board finds 
that the RO complied with the instructions of the April 2007 
Board remand.  See Stegall v. West, 11 Vet.App. 268.

The veteran testified at a video-conference Board hearing in 
January 2007.  The transcript of this hearing is of record.


FINDINGS OF FACT

1.  Rheumatoid arthritis of the left wrist was not manifested 
during active duty service and is otherwise not related to 
such service.

2.  Rheumatoid arthritis of the left shoulder was not 
manifested during active duty service and is otherwise not 
related to such service.

3.  Rheumatoid arthritis of the left ankle was not manifested 
during active duty service and is otherwise not related to 
such service.


CONCLUSIONS OF LAW

1.  Rheumatoid arthritis of the left wrist was not incurred 
in or aggravated by the veteran's active duty service, nor 
may it be presumed to have been incurred in such service.  38 
U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

2.  Rheumatoid arthritis of the left shoulder was not 
incurred in or aggravated by the veteran's active duty 
service, nor may it be presumed to have been incurred in such 
service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Rheumatoid arthritis of the left ankle was not incurred 
in or aggravated by the veteran's active duty service, nor 
may it be presumed to have been incurred in such service.  38 
U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In a letter sent in September 
2003, the claimant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, the appellant was advised of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the September 2003 letter was sent to the 
appellant prior to the January 2004 RO rating decision 
currently on appeal.  The VCAA notice was therefore timely.  
See Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the September 2003 letter 
effectively notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was advised of the need to produce 
evidence in support of her claim, that it was the appellant's 
responsibility to make sure that such evidence was received 
by the RO, and that the appellant needed to inform the RO 
about any medical evidence not yet submitted.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must furnish any pertinent evidence 
that the appellant may have.  Therefore, the requirements of 
38 C.F.R. § 3.159(b)(1) have been effectively met.  The Board 
finds that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

In the present appeal, there has been timely notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted.  
The RO furnished the appellant with a letter in March 2006 
which directly explained how VA determines disability ratings 
and effective dates, and this notice was repeated in a May 
2007 VCAA notice letter.  This notice was provided to the 
appellant prior to the most recent RO readjudication of this 
case and issuance of a supplemental statement of the case in 
September 2007.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The veteran has been afforded a VA examination to evaluate 
her claimed disabilities in this appeal; an October 1995 VA 
examination report is of record with addendums dated through 
November 1995, and an additional VA medical opinion was 
obtained in June 2007 to address the new evidence presented 
to reopen adjudication of these claims.  The Board finds that 
there would be no benefit to the veteran to schedule another 
in-person VA examination as there is no controversy in this 
case as to the current existence of the rheumatoid arthritis 
pathology, which was confirmed and evaluated in previous VA 
examinations; this case now turns upon whether there is a 
shown etiological link between the current disabilities and 
the veteran's active duty service.

The Board notes, in passing, that an August 2007 VA 
examination was also conducted following the most recent 
Board remand of this appeal, but this examination focused 
upon evaluating a left knee disability which is no longer 
part of this appeal.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to this appeal.  Under these circumstances, no 
further action is necessary to assist the claimant with this 
appeal.

Analysis

The issue before the Board involves a claims of entitlement 
to service connection for manifestations of rheumatoid 
arthritis in several joints.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury or disease in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the record demonstrates that the veteran 
currently is diagnosed with rheumatoid arthritis, including 
with manifestations of joint symptoms in each of the claimed 
joints on appeal.  There is no controversy as to the current 
existence of the claimed disability.  Rather, the critical 
question with regard to these claims for entitlement to 
service connection is whether the veteran's rheumatoid 
arthritis is shown to have manifested during active duty 
military service or within one year following the veteran's 
November 1985 discharge from such service.  In this regard, 
the Board finds that the preponderance of the probative 
evidence is against a finding that the veteran's rheumatoid 
arthritis was first diagnosed earlier than 1990.  Moreover, 
there is no persuasive evidence of demonstrable onset of the 
disease during service or within one year following service.

The record includes the veteran's statements, private medical 
records, VA medical records, service medical records, and VA 
examination reports.  Service medical records show no express 
indication of any diagnosis of rheumatoid arthritis nor do 
they show any signs of disability involving the left wrist, 
left shoulder or left ankle.  Service medical records show 
only treatment for a diagnosed injury of the left knee in 
July and August of 1984 (for which service connection has 
been separately granted).  Significantly, the veteran 
reported no significant medical problems when she waived her 
opportunity for a service separation examination in September 
1985.  Thus, the service medical records contain no apparent 
suggestion of rheumatoid arthritis onset and, furthermore, 
indicate that the veteran did not believe that she suffered 
from any noteworthy chronic pathology at the time of her 
separation from service.

The earliest documented suggestion of rheumatoid arthritis 
follows from a March 1990 private medical consultation 
involving the veteran's complaints of joint pain.  
Significantly, the March 1990 records show that the veteran 
herself reported, at that time, that the pain began one month 
prior to the March 1990 consultation, and there is no 
suggestion in the early 1990 treatment records that the 
veteran suggested any earlier onset of the pertinent 
symptoms.  This strongly suggests that the veteran herself, 
as of March 1990, did not believe that her joint symptoms 
were the result of any chronic pathology of significant 
duration or onset prior to 1990.

August 1992 VA examinations confirmed a diagnosis of 
rheumatoid arthritis, and an October 1995 VA examination 
report offered the medical opinion that there was no evidence 
or medical basis to indicate that rheumatoid arthritis had an 
onset during service or prior to the documented onset in 
1990, more than four years after separation from service.  In 
November 1995, the same VA examiner submitted an additional 
report explaining that, upon receiving the results of further 
diagnostic testing, it was his opinion that the rheumatoid 
arthritis was based upon a lyme disease type of infection; it 
remained the examiner's opinion that onset was in 1990 and 
not related to service.

The veteran has reopened these claims by submitting new and 
material evidence on these issues following the Board's 
October 1997 disallowance of the claims.  The newer evidence 
includes more of the veteran's submitted statements, 
additional VA treatment records, and two medical opinions 
drafted by the veteran's treating physician at a VA facility.  
An August 2003 medical opinion submitted in a letter by the 
veteran's treating VA physician indicates that the veteran 
"has had rheumatoid arthritis since 1985."  This assertion 
is significant in that it seeks to establish a new material 
fact; if the onset of the veteran's rheumatoid arthritis was 
shown to have occurred in 1985 rather than in 1990, it could 
substantially impact the merit of the service-connection 
claims.

The same physician has submitted a more recent medical 
opinion, dated January 2007, indicating that the onset of the 
rheumatoid arthritis was in 1984.  This opinion reflects that 
the physician reviewed the service medical records and does 
cite instances of left knee complaints documented during the 
veteran's service, although the service medical records show 
the complaints were associated with an injury rather than 
disease.  The January 2007 letter expressly relies upon the 
belief that "rheumatoid arthritis [was] diagnosed in 1985..." 
to draw the opinion that the veteran "likely had disease 
onset one year earlier."  This January 2007 letter's 
assertion is potentially of decisive significance in this 
case and the Board has directed appropriate attention to 
focus upon evaluating this key contention.

Thus, the Board's April 2007 remand instructions sought to 
clarify the record with regard to the conflicting medical 
evidence in this case as to whether the veteran's current 
rheumatoid arthritis pathology was manifested during service 
or is otherwise related to service.  In particular, the Board 
noted that the veteran's VA treating physician expressed more 
than simply a medical conclusion that the current rheumatoid 
arthritis was etiologically linked to the veteran's service; 
this physician, on two occasions, cited that the veteran's 
rheumatoid arthritis was actually diagnosed in 1985.  The 
statements by the veteran's treating physician are the only 
apparent indications in the record suggesting that the 
rheumatoid arthritis pathology was diagnosed at any time 
prior to 1990.

In accordance with the April 2007 remand instructions, the RO 
made an appropriate attempt to contact that physician to 
obtain clarification as to the basis of the determination 
that 1985 was the correct date of diagnosis.  It appears from 
the record that an appropriate attempt was made to contact 
this physician in May 2007, but that he was not available to 
clarify his prior medical opinions on this matter.  The Board 
notes, in passing, that the Board was unable verify that this 
physician is still associated with VA.  In any event, the 
claims file was forwarded to another appropriate medical 
doctor to provide an informed opinion concerning the 
medically ascertainable onset of the rheumatoid arthritis.  
Significantly, this VA doctor's June 2007 medical opinion 
reflects review of the claims folder and expressly 
contemplates the previous conflicting medical opinions of 
record; the June 2007 opinion finds that "it is less likely 
than not the RA manifested to a diagnosable degree before 
1990."

The June 2007 medical opinion presents a detailed discussion 
of the rationale behind this important conclusion with 
thorough recitation of the pertinent evidence of record.  
Thus, the Board accords significant probative value to this 
medical analysis of the evidence.  Of particular importance 
is the June 2007 medical opinion's consideration of whether 
rheumatoid arthritis is reasonably shown prior to 1990.  The 
doctor notes that "a rheumatologist has offered the opinion 
that he believes the presentation [of left knee injury] in 
1984 was the manifestation."  He also notes, referring to 
the October/November 1995 VA examination reports, that 
"another physician has opined that it was not likeley [sic] 
to be the manifestation of RA."  In concluding that it is 
unlikely that the rheumatoid arthritis pathology manifested 
to a diagnosable degree prior to 1990, the doctor explains 
"In my view, an objective look at the documentation present 
in the service medical records would lead one to observe an 
acute twisting injury of an isolated joint."  The doctor's 
discussion acknowledges that "This appears to be a case 
wherein there is a remote possibility ... that the left knee 
condition which was present in 1984 could be construed as the 
initial manifestation of inflammatory/rheumatoid arthritis."  
However, the doctor's June 2007 medical opinion clearly and 
probatively concludes that "based on my findings in review 
of the data of record, it is my opinion that it is less 
likeley [sic] than not the RA manifested to a diagnosable 
degree prior to 1990."

The Board is presented with a record in which the leading 
suggestion that the veteran's rheumatoid arthritis was 
diagnosably manifested earlier than 1990 has no clinical 
basis cited in the available evidence of record.  The August 
2003 and January 2007 statements from the veteran's treating 
physician both assert that the veteran was "diagnosed" with 
rheumatoid arthritis in 1985, but neither letter identifies 
any record showing that this was the case.  It is important 
to emphasize that the significant conclusion drawn in the 
January 2007 letter, that the veteran "had onset of 
rheumatoid arthritis in 1984," expressly relies upon the 
assumption that she was actually diagnosed with rheumatoid 
arthritis in 1985.  This is stated clearly in the January 
2007 letter: "[The veteran] is a 49-year-old woman with 
rheumatoid arthritis diagnosed in 1985 when she was 28 years 
old.  She likely had disease onset one year earlier as 
evidenced by her military record."  The January 2007 letter 
then cites the veteran's documented 1984 treatment for a 
"sprain of the left knee."  Neither the January 2007 
letter, nor any other evidence of record, cites any feature 
of the veteran's diagnosed 1984 left knee sprain which 
provides a basis for a retroactive diagnosis of rheumatoid 
arthritis at that time.  The only basis for such a 
retroactive diagnosis provided by the January 2007 letter 
relies upon the unsupported assumption that the veteran was 
diagnostically established as having rheumatoid arthritis in 
1985.

Without this critical factual assertion being sufficiently 
established in the record, the January 2007 letter carries no 
probative weight as it relies upon the unsupported assumption 
that rheumatoid arthritis was clinically diagnosed in 1985.  
A medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Further, a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  See Miller v. West, 11 Vet.App. 
345, 348 (1998).  Considering the possibility that the 
January 2007 letter's assertion of a 1985 diagnosis of 
rheumatoid arthritis was a recitation of the veteran's own 
account of her pertinent medical history, the letter is not 
accorded significant probative weight; there must be some 
objective, competent or at least contemporaneous evidence to 
corroborate a layperson's report of diagnostic medical 
history under these circumstances.  A bare transcription of 
lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care professional.  
See LeShore v. Brown, 8 Vet.App. 406, 409 (1995).

The Board's own review of the claims folder finds no 
indication of a diagnosis of rheumatoid arthritis prior to 
1990.  More importantly, the October 1995/November 1995 VA 
examination report and the June 2007 VA medical opinion both 
indicate that the evidence does not support a diagnosis of 
rheumatoid arthritis prior to 1990; these probative reports 
were authored by two different VA medical professionals who 
reviewed the claims folder specifically in response to the 
pertinent inquiries in this appeal.

Although the veteran's treating physician does not specify 
any clinical basis for the assertion that rheumatoid 
arthritis was diagnosed in 1985, the Board acknowledges that 
the author of the June 2007 VA medical opinion considered 
that the veteran's documented left knee injury in 1984 could 
possibly be suspected as an early manifestation of the 
disease.  However, as discussed above, the June 2007 VA 
medical opinion determines clearly that it is merely a 
"remote possibility" that the left knee symptoms shown in 
service were a manifestation of rheumatoid arthritis.  
Importantly, the Board notes that service connection may not 
be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.

The contemporaneous documentation of the left knee treatment 
during service contains no suggestion of any diagnosis of 
rheumatoid arthritis or any chronic or systemic disease.  No 
other medical evidence of record expressly and clearly 
identifies any in-service treatment as a likely early 
manifestation of rheumatoid arthritis, including the August 
2003 and January 2007 statements from the treating physician 
who baldly asserts, without citation or evidentiary support, 
that the disease was diagnosed in 1985.

The Board acknowledges that the veteran herself, in advancing 
this appeal, asserts that her rheumatoid arthritis is 
etiologically linked to her military service and manifested 
during such service.  The veteran, as a lay person, is 
competent to provide evidence regarding injury and 
symptomatology.  The veteran is not competent to provide 
evidence regarding diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Her contentions alone do 
not probatively show that rheumatoid arthritis manifested 
prior to 1990 when the preponderance of the medical evidence 
is against such a finding.  Only a medical professional can 
provide evidence of diagnosis or etiology of a disease or 
disorder.  In this case, the competent medical evidence 
weighs against the veteran's claim that her rheumatoid 
arthritis manifested during service, or was diagnosed at any 
time prior to 1990.  Moreover, the Board notes that the 
veteran's own statements in March 1990 were to the effect 
that the pertinent symptoms began during 1990, and the 
veteran reported no significant medical problems when she 
waived her opportunity for a service separation examination 
in September 1985.  The Board finds the veteran's earlier, 
more contemporaneous statements, to be more probative than 
her current recollections regarding her symptomatology during 
service and prior to 1990.  Thus, the Board finds that the 
probative evidence shows that service connection is not 
warranted for the claimed disabilities on appeal.

The preponderance of the evidence supports a finding that the 
veteran's rheumatoid arthritis was not diagnosed or 
manifested to a diagnosable degree prior to 1990.  There is 
no medical evidence otherwise suggesting any etiological link 
between the veteran's rheumatoid arthritis and her active 
duty military service which concluded in 1985.  Thus, service 
connection is not warranted for any of the claimed 
disabilities on appeal resulting from the veteran's 
rheumatoid arthritis pathology.  As the preponderance of the 
evidence is against the claim of entitlement to service 
connection for the claimed disabilities resulting from 
rheumatoid arthritis, the benefit of the doubt doctrine is 
not applicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (2002); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

The appeal is denied as to all issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


